                 Case 1:21-cv-02552-JPC Document 82 Filed 06/14/21 Page 1 of 2




(212) 373-3250

(212) 492-0250

lreisner@paulweiss.com




           June 14, 2021




           By ECF and Email

           Honorable John P. Cronan
           United States District Judge
           Southern District of New York
           United States Courthouse
           New York, NY 10007

                  Silicon Valley Bank v. JES Global Capital GP III, LLC, 21 Civ. 2552 (JPC)

           Dear Judge Cronan:

                          On behalf of Plaintiff Silicon Valley Bank, we are following up on the
           question raised by the Court concerning the potential impact of a final judgment on the
           prejudgment attachment orders issued by the Court. For the reasons described below, we
           do not believe that any additional action is required to continue the effect of the existing
           attachment and injunction orders following entry of final judgment.

                          Under Rule 64 of the Federal Rules of Civil Procedure, prejudgment relief
           concerning attachment of assets is governed by state law. Chapter 62 of New York’s CPLR
           expressly provides that an attachment order, once entered, “is annulled when . . . a judgment
           entered therein in favor of the plaintiff is fully satisfied.” CPLR 6224 (emphasis added).
      Case 1:21-cv-02552-JPC Document 82 Filed 06/14/21 Page 2 of 2

                                                                                              2
Honorable John P. Cronan


Accordingly, this Court’s existing “attachment is preserved after final judgment for the
plaintiff until it is ‘fully satisfied.’” See Horvath v. Letay, 343 F.2d 463, 465 (2d Cir. 1965)
(quoting CPLR 6224). Other courts in this district have recently applied this rule. See
Pangea Capital Mgmt., LLC v. Lakian, No. 16 Civ. 840, 2017 WL 4081911, at *7
(S.D.N.Y. Sep. 13, 2017) (observing that prior attachment order “remains in force”
following the court’s entry of final judgment).

                 For avoidance of doubt, we respectfully request that the Court endorse this
letter or add a statement to the final judgment that reads: “All prejudgment orders of
attachment in this action shall remain in full force and effect until judgment in favor of the
plaintiff is fully satisfied.”

               We are available to discuss this or any other issue if helpful for the Court.

                                          Respectfully yours,

                                          /s/ Lorin L. Reisner

                                          Lorin L. Reisner

Enclosures

cc:     Counsel of record (via ECF)
